Case: 2:20-cv-00096-DLB-CJS Doc #: 48 Filed: 10/08/20 Page: 1 of 3 - Page ID#: 569




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                              COVINGTON DIVISION

GREATER CINCINNATI NORTHERN :                         Case No. 2:20-CV-00096
KENTUCKY APARTMENT ASSN.,
et. al.                     :

v.                                            :

HON. ANDREW BESHEAR                           :

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Order of September 9, 2020 [RE#47], the parties provide the

following status report:

       1. On September 8, 2020, a landlord filed suit in the United States District Court for the

           Northern District of Georgia, in a case styled Brown v. Azar, et al., 1:20-CV-03702,

           which is assigned to Judge Boulee and raises various challenges to the CDC Eviction

           Order.

       2. On September 18, 2020, other landlords and the National Apartment Association

           were added as additional Plaintiffs in that case via an Amended Complaint.

       3. Also, on September 18, 2020, a Motion for a Preliminary Injunction was filed on

           behalf of the Plaintiffs, and the District Court entered a scheduling order that

           provided the Government Defendants until October 2, 2020, to file a response to that

           motion, and provided the Plaintiffs until October 16, 2020, to file a reply. The

           Government Defendants filed their response on October 2, 2020. Thus, the status of

           that case is continuing briefing by the parties.

       4. On September 15, 2020, a group of landlords filed suit in the United States District

           Court for the District Western of Tennessee, in a case styled Wogan Group LLC et al.



                                                  1
Case: 2:20-cv-00096-DLB-CJS Doc #: 48 Filed: 10/08/20 Page: 2 of 3 - Page ID#: 570




          v. U.S. Dept. of Housing and Urban Development et al., 2:20-cv-02691, which was

          assigned to Judge Norris and raised various challenges to the CDC Eviction Order.

          On September 16, the case was dismissed without prejudice, in accordance with the

          Plaintiffs’ Notice of Voluntary Dismissal pursuant to Federal Rule of Civil Procedure

          41(a).

       5. Also, on September 16, some of the plaintiffs from The Wogan Group LLC lawsuit

          filed a new case with essentially the same claims in the United States District Court

          for the Western District of Tennessee, in a case styled Tiger Lily LLC et al. v. U.S.

          Dept. of Housing and Urban Development et al., 2:20-cv-02692. On September 27,

          Plaintiffs filed a Motion and Application for Emergency Hearing and Preliminary

          Injunction.


                                                    Respectfully submitted,


                                                    /s/ Christopher Wiest___________
                                                    Christopher Wiest (KBA 90725)
                                                    Chris Wiest, Atty at Law, PLLC
                                                    25 Town Center Blvd, Suite 104
                                                    Crestview Hills, KY 41017
                                                    513/257-1895 (c)
                                                    859/495-0803 (f)
                                                    chris@cwiestlaw.com

                                                    /s/ Alexander F. Edmondson
                                                    Alexander F. Edmondson (88406)
                                                    EDMONDSON & ASSOCIATES
                                                    28 West Fifth Street
                                                    Covington, KY 41011
                                                    859-491-5551 tel
                                                    859-491-0187 fax
                                                    aedmondson@edmondsonlaw.com
                                                    Counsel for Plaintiffs




                                                2
Case: 2:20-cv-00096-DLB-CJS Doc #: 48 Filed: 10/08/20 Page: 3 of 3 - Page ID#: 571




                                                      /s/ S. Travis Mayo
                                                      La Tasha Buckner
                                                      Senior Counsel
                                                      S. Travis Mayo
                                                      Chief Deputy General Counsel
                                                      Laura Tipton
                                                      Deputy General Counsel
                                                      Office of the Governor
                                                      700 Capitol Avenue, Suite 106
                                                      Frankfort, KY 40601
                                                      (502) 564-2611
                                                      LaTasha.Buckner@ky.gov
                                                      Travis.Mayo@ky.gov
                                                      Laurac.Tipton@ky.gov

                                                      Benjamin Long
                                                      General Counsel
                                                      Jacob C. Walbourn
                                                      Deputy General Counsel
                                                      Public Protection Cabinet
                                                      T. Chad Thompson
                                                      Deputy General Counsel
                                                      Kentucky Horse Racing Commission
                                                      Benjamin.Long@ky.gov
                                                      Jacob.Walbourn@ky.gov
                                                      Chad.Thompson@ky.gov

                                                      Counsel for Governor Andrew Beshear



                                  CERTIFICATE OF SERVICE

        I certify that I have served a copy of the foregoing, this 8th day of October, 2020, by filing
a copy of the foregoing in the Court’s CM/ECF system, which will provide notice to all parties
of record.

                                                              /s/ Christopher Wiest___________
                                                              Christopher Wiest (KBA 90725)




                                                  3
